371 U.S. 540 (1963)
SHENANDOAH VALLEY BROADCASTING, INC., ET AL.
v.
AMERICAN SOCIETY OF COMPOSERS, AUTHORS & PUBLISHERS.
No. 592.
Supreme Court of United States.
Decided January 14, 1963.
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK.
Ralstone R. Irvine and Walter R. Mansfield for appellants.
Arthur H. Dean, William Piel, Jr., Herman Finkelstein and Lloyd N. Cutler for appellee.
PER CURIAM.
The motion to dismiss is granted and the appeal is dismissed for want of jurisdiction.
MR. JUSTICE BLACK is of the opinion that probable jurisdiction should be noted.